Name: Council Decision of 25 June 2002 concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India (2002/648/EC)
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  cooperation policy;  European construction;  technology and technical regulations;  research and intellectual property
 Date Published: 2002-08-09

 Avis juridique important|32002D0648Council Decision of 25 June 2002 concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India (2002/648/EC) Official Journal L 213 , 09/08/2002 P. 0029 - 0029Council Decisionof 25 June 2002concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India(2002/648/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 170, in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) A Cooperation Agreement between the European Economic Community and the Republic of India on Partnership and Development was signed on 20 December 1993(3).(2) The European Community and the Republic of India are pursuing specific RTD programmes in areas of common interest.(3) On the basis of past experience, both sides have expressed a desire to establish a deeper and broader framework for the conduct of collaboration in science and technology.(4) This cooperation agreement in the field of science and technology forms part of the global cooperation between the European Community and the Republic of India.(5) By its Decision of 12 February 2001, the Council authorised the Commission to negotiate an agreement for scientific and technological cooperation between the European Community and the Republic of India.(6) By its Decision of 15 November 2001, the Council decided that the Agreement be signed on behalf of the European Community.(7) The Agreement was signed on 23 November 2001.(8) The Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2Pursuant to Article 11 of the Agreement, the President of the Council shall notify the Republic of India that the procedures necessary for the entry into force of the Agreement have been completed on the part of the European Community.Done at Luxembourg, 25 June 2002.For the CouncilThe PresidentJ. Matas I Palou(1) OJ C 304 E, 30.10.2001, p. 241.(2) Opinion delivered on 14 May 2002 (not yet published in the Official Journal).(3) OJ L 223, 27.8.1994, p. 23.